Opinion of the Court
PER CURIAM:
The accused contends that he was denied due process of law because he was represented by a nonlawyer at the pretrial investigation held pursuant to Article 32, Uniform Code of Military Justice, 10 USC § 832. At the trial, however, he was represented by qualified counsel. The accused interposed no objection to the pretrial investigation and made no request for a continuance for further preparation. It is not alleged, and it nowhere appears, that the accused was prejudiced in any way by the lack of qualification of appointed counsel at the pretrial investigation. The error, therefore, is not prejudicial. United States v Mickel, 9 USCMA 324, 26 CMR 104.
Accordingly, the decision of the board of review is affirmed.